 

EXHIBIT 10.1

FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

This FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”), dated
as of July 15, 2019, is entered into by and among Comstock Resources, Inc., a
Nevada Corporation, New Covey Park Energy LLC, a Delaware limited liability
company, Covey Park Energy LLC, a Delaware limited liability company, and,
solely for certain  purposes thereof, Covey Park Energy Holdings LLC, a Delaware
limited liability company. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Merger Agreement (as defined below).

RECITALS

WHEREAS, on June 7, 2019, the parties hereto entered into the Agreement and Plan
of Merger (the “Merger Agreement”).

WHEREAS, the parties hereto desire to amend the terms of the Merger Agreement
pursuant to Section 8.13 thereof to reflect certain changes to the Merger
Agreement on the terms and conditions set forth in this Amendment.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I
AMENDMENTS

1.1Defined Terms; References. Unless otherwise specifically defined in this
Amendment, each term used herein that is defined in the Agreement has the
meaning assigned to such term in the Agreement, and each reference to a specific
Section or Article shall refer to the particular Section or Article in the
Agreement.  Each reference to “hereof,” “hereunder,” “herein,” “hereby” and each
other similar reference contained in the Agreement shall refer, from and after
the date of this Amendment, to the Agreement as amended by this Amendment.

1.2Amendment to Section 3.1(b)

Section 3.1(b) of the Merger Agreement is hereby amended and restated in its
entirety as follows:

“All of the issued and outstanding Equity Securities of the Company shall be
converted into the right to receive from Parent (A) an aggregate 28,833,000
shares of Parent Common Stock (subject to Section 3.1(c)) (such shares of Parent
Common Stock, the “Common Stock Consideration”), (B) 210,000 shares of Series A
Preferred Stock (the “Preferred Stock Consideration” and, together with the
Common Stock Consideration, the “Stock Consideration”) and (C) cash in an amount
equal to $700,000,000.00 plus the Series A Preferred Balance minus

--------------------------------------------------------------------------------

$837,790.23 in respect of certain of Holdings’ Transaction Expenses and certain
fees associated with filings under the HSR Act that were paid by the Company
(the “Cash Consideration” and together with the Stock Consideration, the “Merger
Consideration”). At the Closing, (i) the Cash Consideration shall be paid by
Parent to Holdings by wire transfer of immediately available funds in accordance
with the wire transfer instructions provided to Parent not less than two (2)
Business Days prior to the Closing and (ii) Parent shall deliver to Holdings the
Stock Consideration, in book entry form, together with an executed certificate
of the transfer agent or Parent, certifying as to the book entry issuance
thereof and any other evidence of issuance reasonably requested by Holdings.”

1.3Amendment to Section 5.11

Section 5.11(c) of the Merger Agreement is hereby amended by the addition of the
following at the end of Section 5.11(c):

“Notwithstanding anything to the contrary herein or in any Individual Agreement,
if any Individual Agreement provides for the payment of a Cash Severance Payment
in installments, each of Parent and Holdings shall pay the Parent Severance
Amount or Holdings Severance Amount, as applicable, pro rata across such
installment dates.  To the extent Holdings is obligated to make any payments of
a Holdings Severance Amount pursuant to this Section 5.11(c), (i) Parent shall
pay any such Holdings Severance Amount to the applicable Employment Agreement
Recipient through Parent’s payroll system and (ii) Holdings shall reimburse
Parent on for such Holdings Severance Amount and any applicable employer
employment taxes related to the payment thereof.  In the event that any
Individual Agreement specifically provides for the payment of any severance
amounts at the option of Parent or any of its Affiliates, Parent shall elect to
make such optional severance payments in full (it being understood that such
election shall not increase the maximum applicable Parent Severance Amount
payable under this Section 5.11(c)).”

ARTICLE II
mISCELLANEOUS

2.1Other Miscellaneous Terms

The provisions of Article 8 of the Merger Agreement shall apply mutatis mutandis
to this Amendment, and to the Merger Agreement as modified by this Amendment,
taken together as a single agreement, reflecting the terms therein as modified
hereby

2.2No Other Amendments; No Waiver of Rights. Except as expressly amended by this
Amendment, the terms of the Merger Agreement shall remain unchanged and continue
in full force and effect.

2.3Governing Law. This Amendment and any claim or controversy hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflict of laws thereof that would
result in the application of the laws of any other jurisdiction.

2

--------------------------------------------------------------------------------

2.4Facsimiles; Counterparts. This Amendment may be executed by facsimile and in
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

[Signature page follows]

 

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers thereunto duly authorized as of the date first
written above.

 

COMSTOCK RESOURCES, INC.

 

 

By:

/s/ ROLAND O. BURNS

Name:  Roland O. Burns

Title:  President and Chief Financial Officer

 

 

COVEY PARK ENERGY LLC

 

 

By:

/s/ ALAN LEVANDE

Name:  Alan Levande

Title:  Co-Chief Executive Officer

 

NEW COVEY PARK ENERGY LLC

 

 

By:

/s/ ALAN LEVANDE

Name:  Alan Levande

Title:  Authorized Person

 

 

Solely for certain purposes as described in the Merger Agreement:

 

COVEY PARK ENERGY HOLDINGS LLC

 

 

By:

/s/ ALAN LEVANDE

Name:  Alan Levande

Title:  Co-Chief Executive Officer

 

 

Signature Page to First Amendment to Merger Agreement